The foregoing statement of the case sufficiently discloses the nature of the suit, the issues of fact presented, and a general outline of the tendencies of the evidence for the respective parties. This appeal presents purely a question of fact for determination, and we are of the opinion that no useful purpose would be served in a discussion of the evidence. It has been most carefully examined, and we are persuaded that the agreement of the division of the estate entered into between the widow of Josiah Dement, and his only son and heir, James G. Dement, contemplated that each become the absolute owner of that part of the estate referred to in the agreement as allotted to each of them; and we are further convinced that, pursuant to such agreement, the said James G. Dement did, in fact, execute a deed conveying without limitations his interest in the Caple or home place to the said Bettie B. Dement, according to the terms of the contract of December 4, 1885, and, in addition to this, that the said Bettie B. Dement continued for a period of 30 years in the open, notorious, and adverse possession of this property under claim of absolute ownership.
We therefore agree with the conclusion of the chancellor, and his finding will be accordingly here affirmed.
Affirmed.
ANDERSON, C. J., and McCLELLAN and SAYRE, JJ., concur.